Citation Nr: 1630517	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  10-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as due to service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as due to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1967 that included service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for peripheral neuropathy of the lower and upper extremities, respectively.

In May 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

Peripheral neuropathy of the upper and lower extremities is the result of a disease or injury during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the upper extremities are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.
REASONS AND BASES FOR FINDING AND CONCLUSIONS

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that his upper and lower extremity peripheral neuropathy disability had its onset during his active service.  He reports having tingling in his legs and feet at discharge (2/16/16 VBMS VA 9 Appeal to Board of Appeals).  After his June 1967 discharge, he worked as a plumber at Inland Division of General Electric that involved extensive walking on cement floors (1/26/09 VBMS Notice of Disagreement).  He had burning and stinging in his feet that he attributed to his work shoes.

In May 2016, the Veteran testified that he did not notice his feet tingling in service, and first noticed mobility difficulties in the late 1960s, in approximately 1968 .  See Board hearing transcript at pages 5 and 12-13.  His feet were numb and tingled and the symptoms progressively worsened.  Id. at 5, 9.  He did not know what the early symptoms were but his feet swelled several shoe sizes.  Id. at 10.  The Veteran learned that peripheral neuropathy can be dormant for decades.  Id.  at 4.  In the early 1980s, Dr. J.T.S., his physician, noticed that the Veteran limped and referred him to a neurologist who diagnosed neuropathy.  Id.  At that time, clinicians had no idea what caused the neuropathy.  Id. at 6.  The Veteran started taking prescribed medication for his neuropathic pain the early 1980s.  Id. at 11.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including other organic diseases of the nervous system.  Id. at 1336-37.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).

Service incurrence for certain diseases, including early onset peripheral neuropathy, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  Early onset peripheral neuropathy must be manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent while on active duty.  38 C.F.R. § 3.307(a)(6)(ii).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Analysis

The Veteran was diagnosed as having peripheral neuropathy of the lower and upper and extremities in May 2008 and June 2010, respectively.  See May 2008 and June 2010 VA examination reports.  Thus, the Veteran has a current disability.

The Veteran served in Vietnam from January 1966 to January 1967, during the Vietnam era (11/5/13 VBMS Military Personnel Records (3rd set, page 4).  Therefore, he is entitled to a presumption of service connection for his peripheral neuropathy under the aforementioned law and regulations governing claims for service connection for disabilities resulting from herbicide exposure.  Early onset peripheral neuropathy must be manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent while on active duty.  38 C.F.R. § 3.307(a)(6)(ii).  There is no objective medical evidence in the claims file of early onset peripheral neuropathy manifest to a degree of 10 percent or more by January 1968.  See 38 C.F.R. § 4.124a (2015).  Thus, service connection for peripheral neuropathy of the upper and lower extremities on a presumptive basis as due to exposure to herbicides is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

As previously indicated, however, the Veteran may be entitled to service connection for this disease on a direct basis if the evidence establishes that his upper and lower extremity peripheral neuropathy is related to the herbicide exposure, or is otherwise related to active service.

Service treatment records do not discuss upper or lower extremity peripheral neuropathy.

Post service medical evidence indicates that the Veteran was diagnosed with peripheral neuropathy in approximately 1984, according to an October 2007 statement from G.A.L., M.D., his current physician (1/28/08 VBMS Medical Treatment Record Non Government Facility, page 1).  The doctor noted that A.J., M.D., a neurologist, currently treated the Veteran's peripheral neuropathy.

From 1984 to 2005, the Veteran was treated for peripheral neuropathy by A.K.J., M.D., a neurologist, according to the physician's December 2007 statement (1/28/08 VBMS Medical Treatment Record Non Government Facility, page 3).

August 1994 private medical records reflect findings suggestive of peripheral polyneuropathy (of the lower extremities) (2/27/09 VBMS Medical Treatment Record Non Government Facility, p. 2).  

In August 1995, Dr. A.K.J. noted possible sensory motor peripheral neuropathy of the upper and lower extremities of indeterminate etiology (2/27/09 VBMS Medical Treatment Record Non Government Facility pp 4-5).

An April 2008 rating decision granted service connection for diabetes mellitus, type 2, that was diagnosed in January 2007 (1/28/08 VBMS Medical Treatment Record Non Government Facility).

In May 2008, Dr. A.K.J. stated that the Veteran's ongoing diagnosis was peripheral polyneuropathy (2/27/09 VBMS Medical Treatment Record Non Government Facility, pages 9-11).  Regarding a relationship between the Veteran's progressive peripheral polyneuropathy and his suggested primary disease of exposure to Agent Orange, it was unclear to the neurologist at that time as to whether a process such as that may evolve.  Dr. A.J.K. observed that diabetes, in developing late, would seem to be probably somewhat less likely to have induced this constellation of changes.

A May 2008 VA examination report prepared by a physician assistant indicates that the Veteran's diabetes was diagnosed in 2008 and he had a history of onset of numbness and tingling in his legs in 1975 that was diagnosed by electromyography (EMG) in 1984 of unknown cause.  In the 1980s, the Veteran had carpal tunnel repair but his hand symptoms recently returned.  The diagnosis was idiopathic peripheral neuropathy that was first diagnosed in 1984 after reports of symptoms for nine years.  

The examiner opined that, although criteria state that peripheral neuropathy related to herbicide exposure must begin 1or 2 years post exposure, idiopathic neuropathy was just as likely as not secondary to Agent Orange exposure in this case.  The examiner reasoned that this neuropathic process preceded the diagnosis of diabetes mellitus by 28 years.  It was not secondary to diabetes mellitus.  Peripheral neuropathy of the upper extremities was not found on current examination.

In June 2010, a VA examiner noted the Veteran's history of burning and aching feet since 1970s for which he saw Dr. A.J.K. in 1984 who diagnosed idiopathic peripheral neuropathy.  The symptoms progressively worsened and upper extremity symptoms developed approximately 2 years earlier.  The Veteran was treated for carpal tunnel syndrome in the past and was asymptomatic until recently.  The examiner reviewed EMGs performed in March and May 2010, that showed ulnar neuropathy and peripheral neuropathy.  Diabetes was diagnosed in January 2008.  The diagnosis was peripheral neuropathy of both upper extremities on EMG and clinically.

The examiner opined that it was not possible to determine the exact etiology of the Veteran's upper extremity peripheral neuropathy as he had the symptoms for several years before the onset of diabetes.  The peripheral neuropathy may be a progression of the idiopathic peripheral neuropathy diagnosed earlier or it could be secondary to diabetes mellitus.  The examiner could not resolve this without a resort to mere speculation.

In February 2013, Dr. G.A.L., the Veteran's physician, noted the Veteran's history of exposure to Agent Orange in service and complaints of having numbness and tingling in his legs in 1975 that was not officially diagnosed as peripheral neuropathy until 1984 (2/11/13 VBMS Third Party Correspondence; 1/26/09 VBMS Notice of Disagreement).  Dr. G.A.L. stated that it was "clearly documented" in the medical literature that neuropathy can be latent for a period of up to decades.  There was no clear cut evidence that exposure to herbicides (Agent Orange) caused the Veteran's peripheral neuropathy, but it was "well known in the medical field" that the toxins (as in Agent Orange) can cause peripheral neuropathy (the physician cited to relevant medical literature).  Dr. G.A.L. opined that, given that the Veteran did not have any evidence of any other major problems with which neuropathy was often associated, it was as likely as not that his neuropathy was directly linked to the dioxin/Agent Orange exposure from his service in Vietnam.

In February 2016, R.K., M.D., the Veteran's current neurologist, reported that he initially saw the Veteran in 2012 for neurological problems, including peripheral neuropathy (3/3/16 VBMS Medical Treatment Record-Non Government Facility).  During his previous visits and at the last visit, the Veteran mentioned that he had neuropathy for many years.  In 2006, he was diagnosed with diabetes.  He had diabetic neuropathy.  However, the history given by him was that he had neuropathy for many years.  The Veteran was concerned that this could be related to Agent Orange. 

On review of his history, the Veteran reported as far back as 1971, he had numbness and tingling in his feet and subsequently his doctors noticed that his gait was unsteady.  When evaluated 2012, he had symmetrical distal neuropathy but since he was diagnosed with diabetes in 2006, it was the physician's impression that this distal symmetrical neuropathy was related to diabetes.  However, the Veteran repeatedly complained to Dr. R.K. that he noticed tingling in his feet as far back as in 1971.  A cause of the neuropathy other than diabetes was not established.  The Veteran underwent extensive evaluation in the past and no other cause was found.

The Veteran maintained that his neuropathy was related to Agent Orange.  According to some of the literature Dr. R.K. reviewed, it seemed that neuropathy after Agent Orange was usually an acute or subacute neuropathy that started within a year of exposure.  However, when the Veteran was examined in 2012 (approximately 40 years after his initial complaint of tingling in his feet), it was evident that the cause for that neuropathy was unclear.

Dr. R.K. stated that the Veteran's current evaluation can certainly be attributed to a diabetic neuropathy; however, it was conceivable that he may have had a neuropathy even after his discharge from the armed forces but it may have been subclinical and could have been picked up by an electrodiagnostic study at that time.  There was no evidence that he had any study done at that time.  His neuropathy became clinically significant sometime after 1970.  

Further, Dr. R.K. observed that, although no direct cause-and-effect can be established, it was conceivable that there was an association with the Veteran's exposure to Agent Orange but this cannot be objectively proven, at this point.  Given the chronological sequence of the Veteran's signs and symptoms, and the fact that there was no other cause for his peripheral neuropathy that could be established before his diagnosis of diabetic neuropathy in 2012, it was conceivable that the Agent Orange may have been responsible for his symptoms but there was no definitive way to establish this on a clinical basis only at this point.  In the absence of any other evidence or etiology for the Veteran's symptoms, it was suggestive that his exposure to some toxin may have caused his neuropathy four decades ago.  There was also no evidence of a hereditary familial basis for his neuropathy

The evidence in favor of the Veteran's claim includes his credible statements regarding his exposure to Agent Orange and continuously recurring tingling symptoms since active service.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  His statements in this regard are consistent with the circumstances of his service and the reports he continuously provided physicians from whom he sought treatment for upper and lower extremity symptoms. 

Although the Veteran evidently did not seek treatment for his upper and lower extremities immediately after service, the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The Veteran has made consistent statements during the appeal regarding upper and lower extremity symptoms since service.  The post service medical records, while not entirely consistent with the Veteran's testimony, do show neuropathy disability close in time to the Veteran's discharge from service.  This suggests that the Veteran had lower and then upper extremity neuropathy that may have developed during military service or very shortly after discharge.

The May 2008 VA examiner opined that the Veteran's idiopathic neuropathy (of the lower extremities) was just as likely as not secondary to Agent Orange exposure.

More significantly, Dr. G.A.L., in February 2013, opined that it was as likely as not that the Veteran's neuropathy was directly linked to his Agent Orange exposure on active duty and provided a clear rationale to support his opinion.  See Nieves v. Peake, 22 Vet. App. at 304 ("[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two")..  

Dr. R.K., the Veteran's current neurologist, found it was conceivable that Agent Orange may have been responsible for his symptoms although there was no definitive way to establish this on a clinical basis only at this point. 

The evidence against the claim includes the August 1995 statement from Dr. A.J.K. that the cause of the Veteran's peripheral neuropathy was indeterminate.  Although, in May 2008, the neurologist did not find a relationship between the Veteran's exposure to Agent Orange and his peripheral neuropathy impossible.  

The June 2010 VA examiner found that it was not possible to determine the exact etiology of the Veteran's upper extremity peripheral neuropathy without a resort to mere speculation.  This opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The most probative medical opinion of record, that of Dr. G.A.L., supports a link between the current peripheral neuropathy disability and service.

As the evidence reflects that the Veteran experienced peripheral neuropathy symptomatology since discharge from active service, has a current peripheral neuropathy disorder, and there has been a continuity of symptomatology since service and the most probative medical evidence supports a link between his current peripheral neuropathy and exposure to Agent Orange in service, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the peripheral neuropathy of the upper and lower extremities are met.  38 U.S.C.A. §§ 1110 , 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals
	


Department of Veterans Affairs


